Pfeifer, J.,
concurring. My views regarding the relative worth of appraisals versus purchase price in real estate valuations were made clear in my concurrence in Dublin-Sawmill Properties v. Franklin Cty. Bd. of Revision (1993), 67 Ohio St.3d 575, 577-578, 621 N.E.2d 693, 694-695. In Dublin-Sawmill, I wrote that “[t]he best way to determine value of property is through appraisal,” and that “[b]lind reliance on purchase price to determine fair market value of real estate is simplistic and naive.” Id. Here, however, as in Dublin-Sawmill, the appraisal was faulty, and should be given no weight. The way to appraise the condominiums in this case was as a bulk purchase. That was the reality. Instead, the Wightman appraisal was based on the wishful thinking that the condominiums had been sold individually.
While “purchase price should be regarded as only ‘some evidence of value,’ ” Dublin-Sawmill at 578, 621 N.E.2d at 695, purchase price was the only reliable evidence in this case. Therefore, the BTA’s valuation should have been based on the actual purchase price. I accordingly concur.